Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to amendments field March 30. 2022, wherein claims 1, 11, and 18 were amended and claim 3 was canceled.  Claims 1, 2, and 4-22 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-5, 11-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James (US 2010/0293721, “James”).  

Regarding claim 1, James discloses a multi-tool (Figs 1-2, below), comprising: 
a pair of plates 105, 125 (Figs 1-2, below) having respective handle portions (120, 130), joint portions (central portions at 145), and head portions (110, 115, and 140), 
the plates pivotally connected to each other at the joint portions (Fig 2) and having respective opposite sides extended along the handle portions and respective opposite edges extended along the handle portions (Figs 1-2), 
at least one of the plates to be pivoted relative to the other of the plates to establish an open position (Fig 2) and a closed position (Fig 1) of the plates, 
in the closed position of the plates, the plates to overlap each other with the handle portion of the at least one of the plates to cover the handle portion of the other of the plates (Fig 1), opposing sides of the opposite sides extended along the handle portions of the plates to face each other, and the opposite edges extended along the handle portions of the plates to be substantially aligned with each other (Fig 1).

    PNG
    media_image1.png
    379
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    314
    686
    media_image2.png
    Greyscale


Regarding claims 2 and 4-5, James discloses the limitations of claim 1, as described above, and further discloses: 
the opposite edges of the plates further extended along the joint portions of the plates (Fig 1, above), and in the closed position of the plates, the opposite edges extended along the joint portions of the plates to be substantially aligned (Fig 1), 
the head portions of the plates having respective shoulders to limit rotation of the plates relative to each other (Figs 1-2, above, shoulder at perimeter of 140 defines shoulder and raised portion 110 relative to 105 defines shoulder, each capable of limiting rotation), and 
the head portions of the plates including respective tips (corner tip of 140 and outer corner of 110, Fig 2) capable of disengaging and engaging a chain link of a roller chain.

Regarding claim 11, James discloses a multi-tool comprising: 
a pair of plates 105, 125 pivotally connected to each other (Figs 1-2, above), 
each of the plates having a handle portion, a joint portion, and a head portion (as annotated and described above), 
a thickness of the joint portion of one of the plates 105 (thickness at central recess of joint portion of 105, Fig 1) being less than a thickness of the handle portion of the one of the plates (thickness at perimeter of handle portion of 105, Fig 1), and
a thickness of the handle portion of the other of the plates 125 (thickness at central recessed portion of handle portion of 125, Fig 2) being less than a thickness of the joint portion of the other of the plates (perimeter thickness of thickness at central recess of joint portion of 125, Fig 2), and
in a closed position of the plates (Fig 1), the handle portion of the one of the plates to cover the handle portion of the other of the plates, with one side of the handle portion of the one of the plates facing an opposite side of the handle portion of the other of the plates (Fig 1) and opposite edges of the handle portion of the one of the plates substantially aligned with opposite edges of the handle portion of the other of the plates (Fig 1).

Regarding claim 12, James discloses the limitations of claim 11, as described above, and further discloses 
the thickness of the joint portion of the one of the plates 105 being less than the thickness of the handle portion of the one of the plates (as described above) forming a shoulder on one side of the one of the plates (shoulder defined by transition from central joint recess to lateral raised edge at joint, Fig 1), and 
the thickness of the handle portion of the other of the plates 125 being less than the thickness of the joint portion of the other of the plates (as described above) forming a shoulder on one side of the other of the plates (shoulder defined by transition from central handle portion recess to lateral raised edge at handle portion, Fig 2).

Regarding claim 13, James discloses the limitations of claim 12, as described above, and further discloses the shoulder on the one side of the one of the plates (as identified above) and the shoulder on the one side of the other of the plates (as identified above) being correspondingly positioned on opposing sides of the plates (each shoulder is correspondingly disposed on an outwardly-facing portion of each plate, interpreting “correspondingly” under broadest reasonable interpretation) such that the joint portion of the one of the plates and the joint portion of the other of the plates nest with each other (joint portions nest together, Fig 1).  

Regarding claim 14, James discloses the limitations of claim 11, as described above, and further discloses the head portion of each of the plates including a jaw section (Fig 2, distal ends of head portions (as identified above) define jaw sections that form gripping jaws, understanding particular structural details of the jaw sections have not been recited).

Regarding claim 15, James discloses the limitations of claim 11, as described above, and further discloses the head portion of each of the plates including a tip to engage a teeth receiving opening of a roller chain (corner tip of 140 and outer corner of 110, Fig 2) capable of engaging a teeth receiving opening of a roller chain, depending on the size and proportions of the roller chain.  

Regarding claim 16, James discloses the limitations of claim 11, as described above, and further discloses the handle portion of the one of the plates 105 including a dished section to form a tire lever (dished portion within handle portion of 105, Figs 1-2, above).

Regarding claim 17, James discloses the limitations of claim 16, as described above, and further discloses the handle portion of the other of the plates 125 having an opening therethrough to form a wrench (opening at 130 that receives fastener 150, Fig 2).

Regarding claims 18, 20, and 21, as described above in the rejections of claims 1-2, 4-5, and 11-17, James discloses a multi-tool comprising: 
a pair of handles each having respective opposite sides and respective opposite edges;
a joint to pivotally connect the handles; and
a head to be opened and closed by actuation of the handles, 
the handles to overlap and nest with each other in a closed position of the handles, with the opposite sides of the handles opposing each other and the opposite edges of the handles substantially aligned with each other (see Figs 1-2 and rejections above), and 
the head including gripping jaws and tips, the tips to engage teeth receiving openings formed by spaced link plates of a roller chain (as described above),
and further discloses one of the handles including a storage area to receive and store a link plate of a roller chain (recessed portion of handle and joint portions of 125, for example, defines a storage area capable of receiving and storing a link plate, depending on the size of the plate). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over James, as applied to claims 1 and 18, and further in view of Lazenby, et al. (US 2017/0348830, “Lazenby”), of record.  

Regarding claims 6 and 19, James discloses the limitations of claims 1 and 18, as described above, but does not explicitly disclose the handles magnetically attracted to each other to establish the closed position of the handles.  Lazenby is also concerned with a multi-tool comprising pivotal handles and a head to be opened and closed, and Lazenby teaches providing magnets 50 in the handles to hold the handles to each other in a closed position [0060].  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of King by incorporating the handle magnets taught by Lazenby to hold the handles in a closed position, combatting inadvertent opening of the handles, providing for more consistent and predictable usage and more secure storage of the device.  

Claims 7-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over James, as applied to claims 1 and 21, and further in view of Ichikawa (TW M546273, “Ichikawa”), of record.  

Regarding claims 7 and 22, James discloses the limitations of claims 1 and 21, as described above, but does not explicitly disclose the handle portion of one of the plates including a storage area to receive and store a chain link for a roller chain, where, in the closed position of the plates, the other of the plates to cover the storage area.  Ichikawa is also concerned with a multi-tool for engaging a chain link on a roller chain and teaches providing a recess storage area in one of the handles to store a chain link where the other plate covers the storage area, the storage recess area defining apertures 12 to receive the links and a magnet 13 to retain the links (Fig 1, translation page 3, para 2).   It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of James by incorporating the recessed storage area taught by Ichikawa to provide the ability to keep and store extra links to have available for future use of the tool.  

Regarding claims 8-10, James, as modified, discloses the limitations of claim 7, as described above, and further discloses 
the storage area including a recessed region formed in a side of the one of the plates and at least one hole 12 formed through the one of the plates within the recessed region (Ibid., as described above), the recessed region to receive a link plate of the chain link, and the at least one hole to receive a link pin extended from the link plate (Fig 1, Ibid.), 
the at least one hole of the storage area including a corresponding recess at an opposite side of the one of the plates (through holes 12 define a corresponding recess, or opening, at an opposite side, Fig 1), and 
the recessed region of the storage area including a magnetic element 13 to retain the link plate of the chain link within the recessed region (as described above).



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723